— Judgment unanimously affirmed. Memorandum: We reject defendant’s argument that the court erred in refusing to set aside the verdict based on alleged juror misconduct and incapacity. Following a hearing in response to defendant’s motion pursuant to CPL 330.30, the court found that the jurors decided the case based only on the evidence adduced at trial and that a certain named juror was not statutorily unfit to serve as a juror. We find no basis to disturb the court’s ruling (see, People v Martin, 177 AD2d 715, 716-717, lv denied 79 NY2d 921). We also reject defendant’s argument that reversal is required based on People v Antommarchi (80 NY2d 247, rearg denied 81 NY2d 759) because Antommarchi applies prospectively only (People v Mitchell, 80 NY2d 519).
We have examined defendant’s remaining arguments on appeal and find them to be without merit. (Appeal from Judgment of Erie County Court, Drury, J. — Murder, 2nd Degree.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.